Broyles, P.' J.
1. Under repeated rulings of tliis court and of the Supreme Court, a ground of a motion for a new trial complaining of the admission of testimony must be complete within itself, and not such as to require the reviewing court to refer to the brief of evidence or other parts of the record in order to determine the question of the admissibility of the testimony. A ground of a motion for a new trial which complains of the admission of certain specified testimony upon the trial of the case must state the name of the witness whose testimony is complained of. Under the foregoing rulings those grounds of the motion for a new trial which complain of the admission of certain specified testimony will not be considered. Hayes v. State, 18 Ga. App. 68 (88 S. E. 752).
2. The court did not err in directing a verdict for the plaintiffs, as, under the evidence submitted, no other finding was legally possible.

Judgment affirmed.


Bloodworth and Harwell, JJ,, eoneur.